  Case 5:20-cv-00041-BQ Document 46 Filed 12/28/20                         Page 1 of 2 PageID 431



                            IN THE LINITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      LUBBOCK DIVISION


 SAMUEL SAN MIGUEL,                                   )
                                                     )
                         Plaintiff,                  )
                                                     )
                                                     )
                                                     )
JOHN COCHRAN, e/          al,                        )
                                                     )
                         Defendants                  )    Civil Action No. 5:20-CV-041-C-BQ


                                                 OR.DER

          Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising that the Court should grant Defendant Courtney

Bearden's Motion to Dismiss.r

         The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none.   It is therelore ORDERED that the Findings, conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated

therein, it is ORDERED that Plaintiff s claims for monetary damages against Defendant

Bearden in her official capacity are hereby DISMISSED without prejudice for lack of subject

matter   jurisdiction. It is further ORDERED that Ptaintiff     s claims   for injunctive relief against

Defendant Bearden in her official capacity be DISMISSED with prejudice. It is further




         I
        Plaintiffhas failed to file timely objections to the United States Magistrate Judge's report and
recommendation and the time to do so has now expired.
  Case 5:20-cv-00041-BQ Document 46 Filed 12/28/20                Page 2 of 2 PageID 432



ORDERED that alI remaining claims asserted against Defendant Bearden in her individual

capacity be DISMISSED with   niudice.

       so oRDERED this     rt    day   of December, 2020.




                                                            ,/7
                                                              GS
                                                              STA         TRICT JUDGE


                                                                    I




                                                2
